SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

465
KA 10-01222
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

DALE R. HORN, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


RICHARD J. SHERWOOD, LANCASTER, FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DONNA A. MILLING OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Deborah
A. Haendiges, J.), rendered March 15, 2010. The judgment revoked
defendant’s sentence of probation and imposed a sentence of
imprisonment.

      Now, upon reading and filing the stipulation discontinuing appeal
signed by defendant and the attorneys for the parties on April 4,
2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:    April 29, 2011                         Patricia L. Morgan
                                                   Clerk of the Court